Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 21, 1976, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. On this appeal the defendant argues that it was error for the trial court to accept his guilty plea without holding a hearing to determine his mental competence to stand trial and that it was error for the court to refuse him the right to withdraw his guilty plea. Both contentions are without merit. The psychiatric report submitted to the court indicated that the defendant, notwithstanding a schizophrenic personality, was "fit to proceed.” Neither the defendant nor his counsel ever challenged that conclusion, nor was any motion ever made on behalf of the defendant, as required by CPL 730.30 (subd 2), seeking a hearing on the issue as to whether he was an incapacitated person. A reading of the record indicates that the Criminal Term did not abuse its discretion in failing to order a sanity hearing sua sponte (see People v Rivera, 50 AD2d 805; see, also, People v Mac Cumber, 46 AD2d 938). The defendant’s further contention that he should have been allowed to withdraw his previously entered guilty plea is also without merit. He entered his guilty plea voluntarily and knowingly and was not coerced. The sentencing court was lenient in imposing a 15-year prison sentence. He could have received a maximum sentence of 25 years. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.